Case 19-12026-BFK                 Doc 23 Filed 08/02/19 Entered 08/03/19 00:32:11                    Desc Imaged
                                       Certificate of Notice Page 1 of 2
                                      United States Bankruptcy Court
                                           Eastern District of Virginia
                                               Alexandria Division

In re:                                             Case Number 19−12026−BFK
                                                   Chapter 11
3518 1st Ave., LLC

                                      Debtor(s)

                                          NOTICE TO SHOW CAUSE

TO: Debtor(s)                         3518 1st Ave., LLC, 2221 South Clark St.
                                      Arlington, VA 22202
         Attorney for Debtor(s)       Ashvin Pandurangi, AP Law Group, PLC
                                      211 Park Ave.
                                      Falls Church, VA 22046
         Trustee                      No Trustee Assigned
         United States Trustee        1725 Duke Street, Suite 650, Alexandria, VA 22314

The automatic dismissal of the above−referenced case having been suspended pursuant to Local Bankruptcy
Rule 1017−3;

NOTICE IS HEREBY GIVEN that a hearing will be held:

Date: August 27, 2019
Time: 11:00 AM
Location: Judge Kenney's Courtroom, U.S. Bankruptcy Court, 2nd Floor, 200 S. Washington St., Ctrm I,
Alexandria, VA 22314



for the debtor(s) to show cause why the case should not be converted to another chapter, or why the debtor(s)
should not be held in civil contempt, or why other sanctions, including dismissal with prejudice to refiling or to
the discharge in a later case of debts dischargeable in this case, should not be imposed for failure to comply
with the provisions of the following Local Rule(s):

19 − Certification of U.S. Trustee Pursuant to Local Rule 2003−1(B). It is hereby certified that either the debtor
or the debtor's counsel has not appeared at the scheduled Section 341 meeting held 07/25/2019. Further note
that it does appear that there will be assets available for distribution to creditors. The Debtor Designee and
Debtor Attorney did not appear at meeting of creditors. Unable to determine if there are assets available to
creditors. Filed by Jack Frankel of Office of the U.S. Trustee on behalf of John P. Fitzgerald, III (Frankel, Jack)

NOTICE IS FURTHER GIVEN that an outstanding balance of the filing fee in the amount of $N/A is due and
owing to the Clerk of Court.

Dated: July 31, 2019                               William C. Redden, Clerk
                                                   United States Bankruptcy Court

[ntshow_causevJul18.jsp 7/2018]                    By: /s/Lilian Palacios, Deputy Clerk
        Case 19-12026-BFK              Doc 23 Filed 08/02/19 Entered 08/03/19 00:32:11                               Desc Imaged
                                            Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Eastern District of Virginia
In re:                                                                                                     Case No. 19-12026-BFK
3518 1st Ave., LLC                                                                                         Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0422-9                  User: palaciosl                    Page 1 of 1                          Date Rcvd: Jul 31, 2019
                                      Form ID: showcaus                  Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 02, 2019.
db             +3518 1st Ave., LLC,   2221 South Clark St.,   Arlington, VA 22202-3745

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 02, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 31, 2019 at the address(es) listed below:
              Ashvin Pandurangi     on behalf of Debtor    3518 1st Ave., LLC ap@aplawg.com,
               preea@aplawg.com;pandurangiar78675@notify.bestcase.com
              Jack Frankel     on behalf of U.S. Trustee John P. Fitzgerald, III jack.i.frankel@usdoj.gov,
               USTPRegion04.ax.ecf@usdoj.gov;paula.f.blades@usdoj.gov
              John P. Fitzgerald, III    ustpregion04.ax.ecf@usdoj.gov
              Paul S. Bliley, Jr.    on behalf of Creditor    Walnut Street Finance, LLC
               pbliley@williamsmullen.com, rcohen@williamsmullen.com;hpollard@williamsmullen.com
              Robert M. Marino    on behalf of Creditor    Walnut Street Finance, LLC rmmarino@rpb-law.com,
               rmmarino1@aol.com
                                                                                              TOTAL: 5
